Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 22, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a general laborer, worked for AMT, Inc. from December 2005 until September 2006, when she was fired for insubordinate behavior. The Unemployment Insurance Appeal Board denied her ensuing claim for unemployment insurance benefits on the ground that her employment had been terminated for misconduct. Claimant now appeals.
We affirm. An employee’s insubordinate behavior toward his or her superiors can constitute disqualifying conduct (see Matter of Piervencenti [Crest/Good Mfg. Co., Inc.—Commissioner of *1226Labor], 39 AD3d 1108, 1109 [2007]; Matter of Gigi [Commissioner of Labor], 37 AD3d 894, 895 [2007]). Here, testimony from AMT’s production manager established that, on multiple occasions, claimant had engaged in unprofessional and disrespectful conduct, including refusing to obey orders, and, indeed, claimant had been warned about such behavior. To the extent that claimant denied the allegations against her, a credibility issue was created for resolution by the Board (see Matter of Kretchmer [Commissioner of Labor], 8 AD3d 849, 850 [2004]). In view of the foregoing, we find that there is substantial evidence indicating that claimant was discharged for insubordination (see Matter of Lambert [Commissioner of Labor], 34 AD3d 948, 948 [2006]).
Spain, J.E, Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.